           Case 1:18-cv-03202-DKC Document 72-1 Filed 04/07/21 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

TONY DEWITT,                                  )
                       Plaintiff,             )
                v.                            )       1:18-cv-03202-DKC
                                              )
WILLIAM RITZ, et. al.,                        )       Hon. Deborah K. Chasanow
                   Defendants.                )

    MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR AWARD OF
                   ATTORNEYS’ FEES AND COSTS

       DEFENDANTS, William Ritz, Gregory MacGillivary, and Kevin Turner (“Defendants”),

through their undersigned attorneys, pursuant to this Court’s Memorandum Opinion and Order of

March 10, 2021, (Dkt. ## 68-69), and pursuant to Local Rule 109.2, respectfully submit this

Memorandum in support of their Motion for Award of Attorneys’ Fees and Costs, and state as

follows:

                                      INTRODUCTION

       On March 10, 2021, this Court issued a Memorandum Opinion and Order granting

Defendants’ motion to dismiss Plaintiff’s complaint as a litigation sanction. (Dkt. ## 68-69). The

Court found that Plaintiff deliberately fabricated an exculpatory police report and bribed multiple

witnesses to testify in accordance with the contents of that fabricated report to gain his release

from prison where he was serving a life sentence. (Dkt. # 68 at p. 19). The Court also found that

Plaintiff intended to rely on the same fabricated report and perjured testimony in the instant case.

(Id.). The Court held that Plaintiff’s egregious conduct warranted that Defendants be awarded

attorneys’ fees pursuant to 42 U.S.C. § 1988, as prevailing parties. (Id. at pp. 32-33). The Court

directed Defendants to file a motion for attorneys’ fees within (14) fourteen-days of the entry of

final judgment in accordance with Local Rule 109.2. (Id. at p. 33; Dkt. # 69 at ¶3). A final Order

dismissing Plaintiff’s complaint with prejudice was entered on March 24, 2021. (Dkt. # 71).

                                                  1
         Case 1:18-cv-03202-DKC Document 72-1 Filed 04/07/21 Page 2 of 7



                   ATTORNEYS FEES SOUGHT UNDER 42 U.S.C. § 1988

        Title 42 U.S.C. § 1988 authorizes the Court to award reasonable attorney's fees to the

prevailing party in cases brought pursuant to 42 U.S.C. § 1983. The United States Supreme Court

has held that “[t]he most useful starting point for determining the amount of a reasonable fee is

the number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”

Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 1939, 76 L. Ed. 2d 40 (1983). As

enumerated in more detail below, “[t]his court has established presumptively reasonable rates in

Appendix B to its Local Rules.” Johnson v. Helion Techs., Inc., CV DKC 18-3276, 2019 WL

2058787, at *3 (D. Md. May 9, 2019); see also Jones v. Allen, No. CV PX-15-1173, 2017 WL

2296988, at *7 (D. Md. May 24, 2017) (applying presumption of reasonableness of rates set forth

in the Guidelines to fees awarded pursuant to 42 U.S.C. § 1988).

        In support of their request for attorneys’ fees and costs, Defendants submit a detailed

itemization of time expended by Defendants’ counsel on this matter, attached hereto as Exhibits

1, 2, and 3. 1 As Exhibits 1, 2, and 3 demonstrate, the following attorneys expended the following

time on this matter: 2

                                    Attorney            Total Hours Billed

                             Avi Kamionski              319.6

                             Shneur Nathan              65.8

                             Mayer Engelsberg           537.3

                             Total:                     922.7



1
         In compliance with L.R. App. B 1(b), counsel identifies that the attached fee itemization exhibits
reflect time expended almost exclusively within the discovery phase of this litigation leading to the
development of evidence in support of their motion to dismiss as a litigation sanction.
2
         This accounting does not include the many hours expended by various support staff or the expert
witness fees. Defendants do no seek reimbursement for these expenses.
                                                    2
        Case 1:18-cv-03202-DKC Document 72-1 Filed 04/07/21 Page 3 of 7




       Avi Kamionski has been practicing law since 2004 and is an experienced trial attorney

licensed to practice in the States of Illinois and New York, and admitted to the United States

District Courts for the Northern District of Illinois, Southern District of Illinois, Central District

of Illinois, Southern District of New York, Eastern District of New York, District of Maryland,

and the Eastern District of Michigan. (See Ex. 4). Mr Kamionski has been attorney of record in

over 275 cases and has tried more than twenty-five (25) jury trials arising from allegations of police

misconduct. (See id.). Shneur Nathan has been practicing law since 2007 and is an experienced

trial attorney licensed to practice in the States of Illinois and New York, and admitted to practice

in the Seventh Circuit Court of Appeals and the United States District Courts for the Central

District of Illinois, Southern District of Illinois, Eastern District of New York, Southern District

of New York, District of Ohio, and the District of Maryland. (See Ex. 5). Mr. Nathan has been

attorney of record in over 200 cases and has tried more than twenty (20) jury trials arising from

allegations of police misconduct. (See id.).

       Nathan & Kamionski LLP (“NK”) was established in 2017 and the firm’s (13) thirteen full-

time attorneys all work on high exposure Section 1983 cases. One of those attorneys, Mayer

Engelsberg, is an associate at NK’s Baltimore Office. Mr. Engelsberg graduated from the

Georgetown University Law Center in May 2018 and served as a Senior Staff Editor of the

Georgetown Journal on Poverty Law and Policy. (See Ex. 6). Mr. Engelsberg is admitted to

practice law in the State of Maryland and in the United States District Court for the District of

Maryland. (See id.). Although Mr. Engelsberg has only been practicing for a short time, his

analysis and work product were indispensable to the result here.

       Appendix B of the Local Rules, (3(a)-(e)), provides the following guidelines to calculate

appropriate hourly rates:

                                                  3
           Case 1:18-cv-03202-DKC Document 72-1 Filed 04/07/21 Page 4 of 7



       •    Lawyers admitted to the bar for less than five (5) years: $150-225.
       •    Lawyers admitted to the bar for five (5) to eight (8) years: $165-300.
       •    Lawyers admitted to the bar for nine (9) to fourteen (14) years: $225-350.
       •    Lawyers admitted to the bar for fifteen (15) to nineteen (19) years: $275-425.
       •    Lawyers admitted to the bar for twenty (20) years or more: $300-475.

While defending cases brought under 42 U.S.C. § 1983 undoubtedly requires specialized expertise,

and defense counsel are well experienced, Defendants seek an award utilizing an hourly rate

consistent with the guideline minimum.

                Attorney         Total Hours Billed       Requested Rate               Total

           Avi Kamionski         319.6                  $225                    $71,910.00

           Shneur Nathan         65.8                   $225                    $14,805.00

           Mayer Engelsberg      537.3                  $150                    $80,595.00

           Total:                922.7                                          $167,310.00



       Therefore, as demonstrated above, Defendants respectfully seek attorneys’ fees in the

amount of $167,310.00. (See Exs. 1-3).

                                          CONCLUSION

       In holding that “[Plaintiff’s] abuse of the judicial process in this case so extreme [so] as to

forfeit [his] right to use the process,” the Court highlighted “[Plaintiff’s] brazen attempt to profit

from his scheme by pursing the current civil action and promising to pay conspirators for their lies

out of the anticipated proceeds of a fraudulent civil rights case.” (See Dkt. # 68 at pp. 30-32). The

Court explained that:

       Such brazen actions make a mockery of the truth-seeking objectives of the judicial
       system and weaken its credibility as an institution deserving of public trust.
       Moreover, Plaintiff’s actions injure Ms. Moore’s family and the community by
       depriving them of the closure provided by Plaintiff’s conviction for her murder,
       as well as the Defendants in this case who have been forced to defend themselves


                                                  4
        Case 1:18-cv-03202-DKC Document 72-1 Filed 04/07/21 Page 5 of 7



       from suit. In one fell swoop Plaintiff’s actions undermined the public confidence
       in the integrity of law enforcement and the competence of state and federal courts.

(Id. at 30-31). The Court concluded that “[t]his is precisely the situation in which fees are

appropriate.” (Id. at p. 32). As such, Defendants submit that their modest request for an award of

attorneys’ fees in the sum of $167,310.00 is reasonable.

       WHEREFORE, Defendants, William Ritz, Gregory MacGillivary, and Kevin Turner

respectfully request an award of attorneys’ fees in the sum of $167,310.00.

Dated: April 7, 2021

                                                     Respectfully submitted,


                                                     /s/ Avi T. Kamionski
                                                     Avi T. Kamionski, Bar No. 20703
                                                     Shneur Nathan, Bar No. 20707
                                                     Mayer Engelsberg Bar No. 21105
                                                     575 S. Charles Street Suite 402
                                                     Baltimore, MD 21201
                                                     (312) 612-1928
                                                     (312) 448-6099
                                                     akamionski@nklawllp.com
                                                     snathan@nklawllp.com
                                                     mengelsberg@nklawllp.com

                                                     Attorneys for Defendants William Ritz,
                                                     Gregory MacGillivary, & Kevin Turner




                                                5
     Case 1:18-cv-03202-DKC Document 72-1 Filed 04/07/21 Page 6 of 7



                               EXHIBIT INDEX


EXHIBIT 1     Fee Itemization (Avi Kamionski)
EXHIBIT 2     Fee Itemization (Shneur Nathan)
EXHIBIT 3     Fee Itemization (Mayer Engelsberg)
EXHIBIT 4     Affidavit of Avi Kamionski
EXHIBIT 5     Affidavit of Shneur Nathan
EXHIBIT 6     Affidavit of Mayer Engelsberg




                                       6
        Case 1:18-cv-03202-DKC Document 72-1 Filed 04/07/21 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that I have caused true and correct copies of the

above and foregoing to be served on all counsel of record via to the Court’s CM/ECF system, in

accordance with the rules of electronic filing of documents, on this 7th day of April, 2021.

                                                     /s/ Avi T. Kamionski




                                                 7
